Appeal from a judgment of the County Court of Ulster County (Williams, J.), rendered August 13, 2010, convicting defendant upon her plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant was charged in a four-count indictment with various drug-related crimes after she sold cocaine to undercover officers on two separate occasions. In satisfaction thereof, she pleaded guilty to criminal sale of a controlled substance in the third degree. Under the terms of the plea agreement, she was to be sentenced to three years in prison, to be followed by two years of postrelease supervision. County Court thereafter sentenced defendant as a second felony offender to the agreed-upon sentence. Defendant now appeals.
Defendant’s sole contention is that her sentence is harsh and excessive. Based upon our review of the record, we disagree. Defendant has a history of drug-related offenses and, according to the presentence investigation report, she failed to take responsibility for the crime at issue despite pleading guilty to it. Moreover, defendant agreed to the sentence imposed as part of the plea agreement and, by doing so, avoided a significantly longer sentence than one that could have been imposed if she was convicted after trial. Consequently, we find neither an abuse of discretion nor extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see People v Lasanta, 89 AD3d 1324 [2011]; People v Pryee, 36 AD3d 1165, 1165 [2007]). Defendant’s difficult personal circumstances do not persuade us otherwise.
Rose, J.E, Lahtinen, Stein, McCarthy and Garry, JJ., concur. Ordered that the judgment is affirmed.